Case: 16-40066      Document: 00513722144         Page: 1    Date Filed: 10/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-40066
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 18, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO DE LA CRUZ-TREVINO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-292-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Francisco De La Cruz-
Trevino raises an argument that is foreclosed by United States v. Daugherty,
264 F.3d 513, 518 (5th Cir. 2001). In Daugherty, we rejected a Commerce
Clause challenge to 18 U.S.C. § 922(g) and held that “the constitutionality of
§ 922(g) is not open to question.”          Daugherty, 264 F.3d at 518 (internal




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40066   Document: 00513722144    Page: 2   Date Filed: 10/18/2016


                               No. 16-40066

quotation marks and citation omitted). Accordingly, the motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2